Name: Commission Regulation (EEC) No 2172/86 of 10 July 1986 altering the monetary compensatory amounts
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 189/22 Official Journal of the European Communities 11 . 7. 86 COMMISSION REGULATION (EEC) No 2172/86 of 10 July 1986 altering the monetary compensatory amounts THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation (EEC) No 1677/85 of 11 June 1985 on monetary compensatory amounts in agriculture ('), as last amended by Regulation (EEC) No 2062/86 (2), and in particular Article 9 (2) thereof, Having regard to Council Regulation (EEC) No 1678/85 of 11 June 1985 fixing the conversion rates to be applied in agriculture (3), as last amended by Regulation (EEC) No 2063/86 (4), Having regard to Commission Regulation (EEC) No 3155/85 of 11 November 1985 providing for the advance fixing of monetary compensatory amounts (5), as last amended by Regulation (EEC) No 1002/86 (6), Whereas the monetary compensatory amounts introduced by Regulation (EEC) No 1677/85 were fixed by Commis ­ sion Regulation (EEC) No 1 057/86 (7), as last amended by Regulation (EEC) No 2171 /86 (8) ; Whereas Commission Regulation (EEC) No 3153/85 (9) lays down detailed rules for the calculation of the mone ­ tary compensatory amounts ; whereas, in view of the spot market rates recorded, pursuant to Regulation (EEC) No 3153/85, for the Spanish peseta, during the period 2 to 8 July 1986, the monetary compensatory amounts appli ­ cable to that country should be altered, as the case may be, pursuant to point (a) of Article 5 (3) and Article 9 (2) of Regulation (EEC) No 1677/85 ; Whereas pursuant to Article 5 (3) (a) of Regulation (EEC) No 1677/85, for Spain the percentage of 0 shall be applied as long as, after deduction of the franchises referred to in the same paragraph, the result obtained is equal to or less than 0,5 and greater than 0 , HAS ADOPTED THIS REGULATION : Article 1 1 . The column headed 'Spain' in Annex I to Regula ­ tion (EEC) No 1057/86 is repealed. 2 . Annexes II and III to Regulation (EEC) No 1057/86 are replaced by Annexes II and III to this Regulation . Article 2 This Regulation shall enter into force on 14 July 1986. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 10 July 1986 . For the Commission Frans ANDRIESSEN Vice-President ¢) OJ No L 164, 24. 6 . 1985 , p. 6 . 2) OJ No L 176, 1 . 7 . 1986, p. 15 . 3) OJ No L 164, 24 . 6 . 1985, p. 11 . 4) OJ No L 176, 1 . 7 . 1986, p. 17 . 5) OJ No L 310, 21 . 11 . 1985, p. 22. 4) OJ No L 93 , 8 . 4 . 1986, p. 8 . ^ OJ No L 98 , 12 . 4 . 1986, p. 1 . 8) See page 20 of this Official Journal . 9) OJ No L 310 , 21 . 11 . 1985, p. 4 . 11 . 7. 86 Official Journal of the European Communities No L 189/23 ANNEX II Monetary coefficients Member States Products Germany Nether ­lands United Kingdom BLEU Denmark Italy France Greece Ireland Spain Portugal  Beef and veal 0,982 0,982 1,077 _ 1,015 1,033 1,254 \  Milk and milk products 0,971 0,971 1,077   1,015 1,017 1,254     Pigmeat 0,982 0,982 1,043   1,013  1,254     Sugar 0,982 0,982 . 1,089   1,013 1,048 1,254   1,023  Cereals 0,976 0,976 1,089   1,023 1,048 1,254     Eggs and poultry and albumins 0,982 0,982 1,029   1,013  1,254     Wine      1,030 1,012 1,396     Processed products (Regulation (EEC) No 3033/80):  to be applied to charges 0,971 0,971 1,077   1,015 1,017 1,254     to be applied to refunds :  cereals 0,976 0,976 1,089 1,023 1,048 1,254  milk 0,971 0,971 1,077   , 1,015 1,017 1,254     sugar 0,982 0,982 1,089   1,013 1,048 1,254   1,023 ANNEX III Application of Article 10 of Regulation (EEC) No 1677/85 100 Lit = 1 £Stg =Bfrs/Lfrs Dkr DM FF F1 £ (Irl) £ (UK) Dr Esc Pta 2,97570 0,536979 0,145960 0,464708 0,164358 0,0479083 0,0433859 9,26037 9,84083 9,29003 68,6124 12,4299 3,35991 10,7003 3,78105 1,10709 2 304,89 214,031 227,465 213,776 Bfrs/Lfrs Dkr DM FF F1 £ (Irl) Lit Dr Esc Pta